Broyles, C. J.
1. The evidence amply authorized the instructions on the law of mutual combat and of voluntary manslaughter.
2. In the light of the entire charge to the jury and the facts of the case, the excerpts from the charge complained of show no cause for reversal of the judgment.
3. The evidence, while conflicting, authorized the jury to find that shortly before the homicide the deceased made an assault on the defendant, that they then engaged in mutual combat, that the defendant became en*210raged and procured and encouraged another person, James Wilks, to kill the deceased, that the acts of the defendant were caused by a sudden heat of passion aroused by the assault made on her, and that she was guilty of voluntary manslaughter. The fact that Wilks (who was jointly indicted with the defendant for murder, but tried separately) had been convicted' of murder, affords no reason for setting aside the verdict of voluntary manslaughter in this case. See Bruce v. State, 99 Ga. 50 (25 S. E. 760). The refusal to grant a new trial was not error.
Decided December 6, 1935.
David L. Hall, for plaintiff in error.
John A. Boykin, solicitor-general, J. W. LeCraw, Q. O. Arnold, contra.

Judgment affirmed.


Waclntyre and Guerry, JJ., eoncwr.